Appeal from order, Supreme Court, New York County (Michael D. Stallman, J.), entered October 19, 2010, which denied petitioner’s motion for leave to reargue respondent’s cross petition to vacate an interim arbitration award and disqualify the arbitrator, unanimously dismissed, without costs, as taken from a nonappealable order.
The challenged order could not be interpreted as effectively granting reargument and, upon reargument, adhering to the original determination so as to render it an appealable order. Indeed, the court not only unequivocally “denied” the motion for reargument, but expressly ruled that it did not overlook or misapprehend any facts or law when determining the prior motion (see William P. Pahl Equip. Corp. v Kassis, 182 AD2d 22, 27 [1992], lv denied in part and dismissed in part 80 NY2d 1005 [1992]); nor did it adhere to its prior determination on a different ground (compare Judlau Contr., Inc. v Westchester Fire Ins. Co., 46 AD3d 482, 483 [2007]). Accordingly, the order denying the motion to reargue is nonappealable (Cillo v Resjefal Corp., 300 AD2d 146 [2002]). In any event, even if the challenged order could be considered a grant of reargument, we would find that the court properly adhered to its original determination. Concur — Saxe, J.P., Sweeny, Renwick, DeGrasse and Richter, JJ.